Benson, J.
(concurring specially) : The law of the state allowed the council to levy and collect a license-tax on real-estate agents. (Gen. Stat. 1901, § 1127.) The ordinance offered in evidence undertook to levy such a tax upon persons engaged in the business of “real estate.” This expression is vague and indefinite, and the ordinance does not carry into effect the express power to levy a tax on real-estate agents given by the statute. For this reason the ordinance was invalid, the failure to pay the tax was not a defense to the claim for commissions, and the court erred in the third reason given for allowing the motion for a new trial.
The ordinance being properly excluded, the possible effect of the failure of the plaintiff to pay a tax levied under a valid ordinance is a question not presented in this record, and I prefer to express no opinion upon it.
I concur in the views expressed in the opinion of the court upon the other points involved, and concur in the result reached.
Johnston, C. J., not sitting.